Citation Nr: 1608489	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  04-22 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right leg skin disability manifested as cellulitis and stasis dermatitis, to include as secondary to service-connected left leg cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis. 

2.  Entitlement to a disability rating in excess of 10 percent for left leg cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the RO in Muskogee, Oklahoma. 

The Veteran testified in a July 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the record.  

This appeal was most recently before the Board in February 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

The issues of entitlement to a disability rating in excess of 10 percent for left leg cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis, and entitlement to service connection for hypertension are addressed in the REMAND that follows the ORDER section of this decision.




FINDING OF FACT

The Veteran's right leg skin disability was caused by his service-connected left leg cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis disability.


CONCLUSION OF LAW

A right leg skin disability manifested by cellulitis and stasis dermatitis is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a right leg skin disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Factual Background and Analysis

The Veteran is claiming that service connection is warranted for a right lower extremity skin disorder, manifested by stasis dermatitis and recurrent cellulitis because it either originated in service or was caused by his service-connected left lower extremity skin disability.  

At the outset, the Board notes the Veteran's outpatient treatment records from the Columbia VA Medical Center, as well as his private treatment records from Dr. W.N. and the Boone Infectious Disease Center show he has been treated for chronically recurrent right leg cellulitis, as well as stasis dermatitis during the pendency of his claim.  As such, a current disability is shown.  A review of the Veteran's service treatment records does not indicate he was treated for a right lower extremity skin disability.  Although the Veteran has asserted his right lower extremity skin disorder may have been caused by canvas leggings worn as a part of his Coast Guard uniform, no medical clinician has opined his current right leg skin disability was caused in this fashion.  

The Board notes the Veteran underwent VA examinations in August 2006 and March 2015.  Following each examination, the examiner determined the Veteran's right extremity cellulitis was unrelated to his left lower extremity skin disabilities, because the examiner's found no evidence of right lower extremity cellulitis at those times.  Although perhaps not present during the precise days on which the Veteran was examined, the Board finds the Veteran's private treatment records and photographs demonstrate the presence of a chronically recurrent cellulitis disability throughout the period of the claim.  As such, the above-noted examinations have been afforded only slight probative value, because these opinions are based solely upon the evidence present on the day of the examinations, rather than a complete assessment of the disability claimed.    

Conversely, the Veteran has provided several letters from his treating dermatologist, Dr. K.E.  In her initial letter dated in August 2006, the physician stated she had treated the Veteran for cellulitis and stasis dermatitis.  The clinician also stated cellulitis can disrupt the cutaneous lymphatics and result in stasis changes.  In a subsequent letter dated in May 2007, Dr. K.E. reported her continued treatment for these disabilities.  Then, in a January 2010 letter, the physician stated her disagreement with the August 2006 VA examiner's conclusion.  In that statement, the clinician indicated her belief that the Veteran's current disability is more likely than not related to service.  In a fourth statement dated in August 2012, the clinician further elaborated on her prior conclusion.  In this statement, she indicated the Veteran's left leg cellulitis in service disrupted his lymph channels and predisposed him to the development of stasis dermatitis.  These disabilities, the examiner explained, became a contributory factor in the development of the same disabilities in his right leg.  The physician again reiterated her position in a fifth letter dated in June 2013.  

Further, following an April 2015 VA examination, the examiner concurred with Dr. K.E.  Although the examiner found no evidence of right lower extremity cellulitis during examination, she determined the Veteran's stasis dermatitis was as likely as not the result of his left lower extremity cellulitis.  Although the Board notes the Veteran's episodes of right lower extremity cellulitis appear transient in duration, these episodes are chronically recurring.  Additionally, both the Veteran's treating dermatologist and the April 2015 VA examiner have found the Veteran's right lower extremity skin disorders to be consequentially related to his left lower extremity skin disability.  Accordingly, the Board concludes service connection is warranted for a right lower extremity disability, manifested by chronically recurrent cellulitis and stasis dermatitis.


ORDER

Entitlement to service connection for right leg skin disability manifested as cellulitis and stasis dermatitis is granted.


REMAND

Initially, the Board notes the Veteran's service-connected left lower extremity cellulitis with brawny pigmentation of the pretibial area and left leg stasis dermatitis has been evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  This Diagnostic Code provides for increasing disability evaluations on the basis of the percentage of total and exposed body surfaces affected by the skin disorder.  In this decision, service connection has been granted for cellulitis and stasis dermatitis of the Veteran's right lower extremity.  Therefore, the evaluation of this disability is intrinsically intertwined with the evaluation of the Veteran's left lower extremity, as the Agency of Original Jurisdiction must consider the total body and exposed body surfaces affected on each extremity.  Therefore, a remand of the Veteran's claim for a higher rating for the left lower extremity disability is necessary at this time.  

When this case was previously before the Board in February 2013, the Board determined the report of the Veteran's November 2010 VA hypertension examination is insufficient, because the examiner failed to consider all potentially relevant evidence.  In sum, the Board noted several clinical records showing a history of elevated blood pressure readings both in service and shortly following his discharge therefrom.  Specifically, a March 1970 service treatment record (STR) revealed a blood pressure reading of 150/100.  Then, in an April 1970 STR the Veteran was noted to have a question of high blood pressure.  In his August 1973 separation examination the Veteran's blood pressure was assessed as 126/98.  The Veteran was discharged from active duty in November 1973.  Within months of his discharge he underwent an examination to modify his life insurance.  A letter received from New York Life indicates he was noted to have blood pressure readings of 138/96 and 130/88 in March 1974.  A subsequent clinical note dated in May 1974 shows a blood pressure reading of 122/90.  Then, in December 1974, the Veteran was noted to have readings of 155/120 and 130/88.  Based on this evidence of recurrently elevated blood pressure readings in service and immediately following his discharge, which was not all considered in the prior VA examination, the Board determined a new VA medical opinion was necessary.  In the February 2013 remand, the Board specifically instructed the VA examiner was to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service, or is otherwise etiologically related to the Veteran's service.

In April 2015 a VA examiner reviewed the Veteran's complete claim files, and specifically noted the aforementioned records.  Following her review of the records, the examiner determined the Veteran's hypertension was less likely than not incurred in or caused by military service.  The examiner also determined the Veteran's hypertension less than likely occurred within one year of his discharge from active duty.  In support of her conclusions, the examiner stated the above-noted records did not reveal sufficiently sequenced evaluations, showing three sustained elevated blood pressure readings, to warrant a clinical diagnosis of hypertension.  In this regard, the examiner critically missed the mark.  As noted above, the examiner was not asked to state whether the Veteran's blood pressure readings in service, or within a year of his discharge therefrom, were sufficient to clinically diagnose him with hypertension at those times.  Rather, the Board asked the examiner to state whether those records, when taken as a whole, as likely as not (to a 50 percent probability or greater) establish an onset of the Veteran's hypertension in service or within one year of his discharge therefrom.  As noted in 38 C.F.R. § 3.303(d), service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  In this regard, the Board finds the April 2015 VA examiner appears to have too narrowly construed the question presented.  Therefore, a new medical opinion is necessary.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the remaining issues on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should arrange for all pertinent evidence of record to be reviewed by a VA physician with sufficient expertise, who has not previously examined this Veteran or opined on this matter, to determine the etiology of the Veteran's current hypertension disorder.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Another examination of the Veteran should only be performed if deemed necessary by the physician providing the opinion. 

Based upon the review of the Veteran's pertinent history, the physician should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension had its onset during service or is otherwise etiologically related to the Veteran's service, or alternatively manifested within one year of his discharge therefrom.  

The examiner should note that the Board is not asking whether the Veteran's blood pressure readings in service or within a year of discharge actually warranted a clinical diagnosis of the disability; rather, the examiner should consider whether all the evidence taken into consideration, including that pertinent to service, establishes that there is a 50 percent or better probability the disease initially manifested in service.

The RO or the AMC should ensure that the examiner specifically comments on the Veteran's service treatment records, to include the March 1970 record which demonstrates a blood pressure reading of 150/100, as well as an April 1970 consultation sheet which notes "? Hi B.P's."  In addition, the examiner should expressly note that at separation the Veteran's blood pressure was assessed as 126/98.

The examiner should also comment on a letter from New York Life Insurance company dated in May 1993, which states the information in their file shows an exam dated in March 1974 demonstrating blood pressure readings of 138/96 and 130/88.  The examiner shall also note a May 1974 medical certificate which shows a blood pressure reading of 122/90, and a December 1974 consultation sheet which shows blood pressure readings of 155/120 and 130/88 in that month.

A complete rationale must be provided for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left and right lower extremity skin disability.  To the extent possible, the examiner should state whether the Veteran's skin disorder has substantially worsened throughout the course of the appeal period.  Specifically, the examiner should comment on the percentage total body and exposed areas affected by the Veteran's left and right lower extremity skin disability throughout the pendency of his appeal.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


